Citation Nr: 1701459	
Decision Date: 01/19/17    Archive Date: 01/27/17

DOCKET NO.  11-32 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial, compensable rating for residuals of a right ring finger injury.

2.  Entitlement to an initial, compensable rating for residuals of hepatitis A.

3.  Entitlement to an initial, compensable rating for dermatophytosis.

4.  Entitlement to service connection for a back disability.

5.  Entitlement to service connection for a neurological disability of the right and left lower extremities, to include as due to herbicide exposure or as secondary to service-connected diabetes mellitus, type II.

6.  Entitlement to service connection for a disability manifested by hyper-allergic reaction, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to January 1970.  Service in the Republic of Vietnam is indicated by the record.

This appeal to the Board of Veterans' Appeals (Board) arose from May 2009 and May 2011 rating decisions.

In the May 2009 decision, the RO, inter alia, granted service connection for a right ring finger disability and assigned an initial, noncompensable (zero percent) rating, effective January 14, 2008; granted service connection for history of hepatitis A and assigned an initial, noncompensable rating, effective January 14, 2008; granted service connection for dermatophytosis of the left hand, and assigned an initial, noncompensable rating, effective January 14, 2008; and denied service connection for residuals of a back injury.

In March 2010, the Veteran filed a notice of disagreement (NOD) with the ratings assigned for the right ring finger disability, hepatitis A, and dermatophytosis of the left hand, as well as with respect to the denial of service connection for residuals of a back injury.

In the May 2011 decision, the RO, inter alia, denied service connection for neuropathy of the right and left lower extremities, as well as a disability manifested by hyper-allergic reaction.  In August 2011, the Veteran filed an NOD with respect to the denials of service connection.

In November 2011, the RO furnished the Veteran a statement of the case (SOC) pertaining to the ratings assigned for right ring finger disability, hepatitis A, and dermatophytosis of the left hand, as well as the denial of service connection for residuals of a back injury.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that month.

In November 2013, the RO issued an SOC as to the denials of service connection for neuropathy of the right and left lower extremities, as well as a disability manifested by a hyper-allergic reaction.  In December 2013, the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals).

In January 2015, the Veteran and his spouse testified during a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.

In June 2015, the Board characterized the claims for higher initial ratings for residuals of a right ring finger injury, hepatitis A, and dermatophytosis (consistent with Fenderson v. West, 12 Vet. App. 119, 126 (1999), and expanded the claim for right and left lower extremity neuropathy more generally, to include to reflect consideration of diagnosed radiculopathy (consistent with Clemons v. Shinseki, 23 Vet. App. 1 (2009).  At that time, the Board remanded the claims reflected on title page to the AOJ for further development.  After accomplishing further action, the AOJ continued to deny the claims (as reflected in a March 2016 supplemental statement of the case (SSOC)) and returned the matters to the Board for further appellate consideration.

In June 2015, the Board also remanded the claim for service connection for ischemic heart disease.  In a March 2016 decision, the RO, inter alia, granted service connection for coronary artery disease and assigned a 60 percent rating, effective August 31, 2010.  That action resolved the claim for service connection, and there is no indication that the Veteran has appealed either the assigned rating or effective date.  See Grantham v. Brown, 114 F.3d 1136 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).

With respect to the claim for an initial, compensable rating for dermatophytosis, the Board notes that United States Court of Appeals for Veterans Claims (Court) issued a decision in Johnson v. McDonald, 27 Vet. App. 497 (2016) that reversed and remanded an April 2014 decision in which the Board denied an increased rating for a skin condition under 38 C.F.R. § 4.118, Diagnostic Code 7806.  VA disagrees with the Court's decision and has appealed it to the United States Court of Appeals for the Federal Circuit.  Pursuant to that appeal, and to avoid burdens on the adjudication system, delays in the adjudication of other claims, and unnecessary expenditure of resources through remand or final adjudication of claims based on court precedent that may be ultimately overturned on appeal, VA filed a motion with the Court to stay the precedential effect of its decision.  On October 6, 2016, the Court granted, in part, VA's motion to stay. Johnson v. McDonald, No. 14-2778, 2016 WL 5846040 (Vet. App. Oct. 6, 2016).  As the current appeal contains at least one claim, entitlement to a compensable initial rating for dermatophytosis, which may be affected by the resolution of VA's appeal in Johnson, the Board will stay action on that matter in accordance with the Court's stay.  Once a final decision is reached on appeal in Johnson, the adjudication of any case or claim that has been stayed will be resumed.

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

The Board's decision addressing the claims for initial, compensable ratings for service-connected residuals f right ring finger injury and hepatitis A are set forth below.  The claims for service connection for residuals of back injury, neurological disability of the right and left lower extremities, and a disability manifested by a hyper-allergic reaction are addressed in the remand following the order; these matters are being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  Since the January 14, 2008 effective date  of the award of service connection, the Veteran's residuals of a right ring finger injury have consisted of painful motion with objective evidence of degenerative arthritis.

3.  Since the January 14, 2008 effective date of the award of service connection, the Veteran's hepatitis A has not resulted in intermittent fatigue, malaise, and anorexia, or; incapacitating episodes having a total duration of at least one week.

4.  The schedular criteria are adequate to rate the Veteran's residuals of right ring finger injury and hepatitis A at all points pertinent to the current claims, and no claim of unemployability due solely due one or both disabilities has been raised.


CONCLUSIONS OF LAW

1.  The criteria an initial 10 percent, but no higher, disability rating for residuals of right ring finger injury are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3,.102, 3.321, 4.1, 4.3, 4.59, 4.71a, Diagnostic Codes 5003, 5230 (2016).

2.  The criteria for an initial, compensable rating for hepatitis A are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.321, 4.1, 4.2, 4.114, Diagnostic Code 7354 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

The notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As  for the residuals of right ring finger injury and hepatitis A claims, where, as here, service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated.  It has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional § 5103(a) notice.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007);.
Dingess v. Nicholson, 19 Vet. App. 473,490-491 (2006).   

Moreover, neither the Veteran nor his representative has alleged or demonstrated any prejudice with regard to the content or timing of the notice provided.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of service treatment and personnel records, VA and private treatment records, and VA examination reports.  Also of record and considered in connection with the appeal is the transcript of the January 2015 Board hearing, as well as written statements provided by the Veteran.  The Board finds that no additional AOJ action on either claim herein decided, prior to appellate consideration, is required. 

As for the Veteran's Board hearing, the Board notes that the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned VLJ.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or VLJ who chairs a hearing to fulfill two duties:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, the Board finds that there has been substantial compliance with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the hearing was legally sufficient.

During the January 2015 hearing, the undersigned VLJ identified the issues on appeal, which included the claims for compensable ratings for residuals of right ring finger injury and hepatitis A.  Pertinent to these matters, testimony was elicited regarding the severity of each disability, with the Veteran describing the effect his right ring finger and hepatitis A symptomatology had on his everyday life.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim[s]" were also fully explained.  See Bryant, 23 Vet. App. at 497.  Although the undersigned did not explicitly suggest the submission of any specific, additional evidence, on these facts, such omission was harmless.  Following the hearing, the undersigned sought additional development of the claim via remand, and as a result, additional, pertinent evidence has been added to the claims file.

Pursuant to the Board's June 2015 remand, in October 2015, the AOJ sent the Veteran a letter requesting that he provide, or provide sufficient information to enable VA to obtain, additional evidence pertinent to the claims.  In addition, pursuant to the June 2015 remand, the AOJ obtained the identified outstanding evidence of recording including pertinent service treatment records and VA treatment records, to the extent possible.  With respect to the VA treatment records from the VA Medical Centers (VAMCs) in Columbia, South Carolina, and Augusta, Georgia identified in the Board Remand, a records request was conducted, but no such records existed.  Similarly, the requested records in Vista (including the reported "Non VA Neuro" consultation report, the pain management report from Milledgeville and the chiropractic records from Butler Chiropractic) do not exist.  See the Report of General Information dated October 2015.  To this end, the Veteran submitted a statement dated October 2015 in which he stated that he did not seek treatment at any of the above-identified facilities.  Additionally, the AOJ obtained VA examinations as to the pending residuals of right ring finger and hepatitis A claims.  Thereafter, the AOJ issued an SSOC in March 2016 reflecting the denial of the claims, followed by a waiver of the response period from the Veteran's representative (indicating that there was no further evidence or argument to provide) and a request that the matter be immediately returned to the Board.

Under these circumstances, the Board finds that , with respect to the claims herein decided, the AOJ has substantially complied with the prior remand directives to the extent possible, and that no further action in this regard is required.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) and Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that substantial, rather than strict, compliance with remand directives is required).

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate these claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) rejecting the argument that the Board lacks authority to consider harmless error); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the questions for consideration are entitlement to higher initial ratings assigned following a grant of service connection, evaluation of the medical evidence since the award to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

A. Residuals of right ring finger injury

The Veteran suffered an injury to his right ring finger while in service.  His residuals of right ring finger injury have been  assigned an initial, noncompensable rating under Diagnostic Code (DC) 5230, which provides that any limitation of motion of the ring or little finger warrants a noncompensable disability rating.  The diagnostic code pertaining to limitation of motion of the ring or little finger does not provide for assignment of a compensable schedular rating.

Notably, however, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  See 38 C.F.R. § 4.71, DC 5003.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under 38 C.F.R. § 4.71, DC 5003.  Id.  Limitation of motion must be objectively confirmed by findings such a swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40 , 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40  and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

At the outset, the Board notes that the Veteran is right-hand dominant.  See, e.g., the December 2015 VA examination report.  Significantly, the provisions of 38 C.F.R. § 4.71a expressly provide for the application of different rating criteria depending upon whether a Veteran's minor (non-dominant) or major (dominant) side is being evaluated.  38 C.F.R. § 4.69 (2016).  Therefore, his disability affects his major, dominant side.

The Veteran was afforded a VA examination in April 2012, at which time the examiner diagnosed a strain of the right ring finger.  The Veteran did not endorse flare-ups of right ring finger symptomatology.  The examiner indicated that there was evidence of painful motion of the right ring finger.  Range of motion testing showed full flexion and extension of the ring finger.  The examiner indicated that there was additional limitation in range of motion following repetitive use testing, but he did not specify the extent of additional impairment.  The examiner noted that there was pain on movement, as well as 'tenderness or pain to palpation' of the right ring finger.  Hand grip was slightly reduced to 4/5 (active movement against some resistance).  There was no ankylosis of the right ring finger, and the disability had no impact on the Veteran's ability to work.

During the January 2015 Board hearing, the Veteran testified that he experiences swelling across the knuckles of his right hand.  See the Board hearing transcript, pg. 20.  He stated that his right ring finger disability is very painful, but does not require a brace.  Id. at pgs. 20-21.  He takes Tramadol to relieve his symptoms.  The Veteran testified that prolonged use of his right ring finger affects the functioning of his pointer finger, which tends to lock and draw down.  Id. at pgs. 21-22.  He also reported reduced right hand grip strength when compared to the left.  Id.

Pursuant to the June 2015 Board Remand, the Veteran was afforded another VA examination in December 2015, which addressed his right ring finger injury residuals.  The examiner diagnosed degenerative arthritis of the right ring finger based upon a contemporaneous x-ray report.  The examiner noted that the Veteran's right ring finger disability is asymptomatic as he is not currently working, but the Veteran reported that he previously experienced pain across his knuckles.  He additionally reported that he previously had trigger finger problems.  The Veteran denied any current medications or treatment for his right ring finger disability.  He denied flare-ups of symptomatology.  Range of motion testing was normal throughout the right hand.  There was no functional loss or impairment.  There was no gap between the pad of the right thumb and the right fingers, nor was there a gap between the finger and proximal transverse crease of the hand on maximal finger flexion.  The examiner noted no objective evidence of pain with use of the right hand.  Repetitive use testing was performed, and there was no additional limitation of motion demonstrated.  As to the question of whether pain, weakness, fatigability, or incoordination significantly limit functional ability with repeated use over a period of time, the examiner determined that he could not so state without resorting to mere speculation; he explained that such a determination relied upon subjective data.  The Veteran's hand grip was intact at 5/5 in strength, and there was no evidence of muscle atrophy.  There was also no ankylosis.  The examiner determined that the Veteran's right ring finger disability has no functional impact on his ability to work.

The December 2015 VA examiner further noted that the right ring finger did not likely result in the previous issues with tenosynovitis (diagnosed in September 1974) or with trigger finger symptoms that he previously experienced.  The examiner further stated that the Veteran's complaints of numbness and tingling in hands were likely related to bilateral multi-level cervical foraminal stenosis, which was confirmed by Magnetic Resonance Imaging (MRI) performed in November 2008.

As noted above, the Board points out, initially, that no higher rating is assignable under the diagnostic code under which the disability is currently rated, DC 5230, which provides only for a zero percent rating for ring finger limitation of motion of the major (dominant) side.  Likewise, DC 5227, for ankylosis of the ring finger,  provides for only a zero percent rating .  Hence, a higher rating is assignable only pursuant to another diagnostic code, or on an extra-schedular basis.

Significantly, the Board notes that  x-ray evidence of degenerative arthritis was identified during the December 2015 VA examination, thus implicating the potential application of DC 5003.  See 38 C.F.R. § 4.71a, DC 5003 ("[when] limitation of motion of the specific joint or joints involves is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion").  To this end, the Board notes that the x-ray conducted contemporaneous to the prior April 2012 VA examination also identified slight irregularity at the ring finger metacarpal joint, although the examiner did not diagnose degenerative arthritis of the right ring finger at that time.

Moreover, the Veteran has repeatedly asserted that he experiences pain and stiffness of the right ring finger.  To this end, the April 2012 VA examiner noted that the Veteran exhibited tenderness or pain to palpation of the right ring finger, as well as pain on movement of the finger.

The Board observes that the provisions of 38 C.F.R. § 4.59 establish that a veteran is entitled to "at least the minimum compensable rating for the joint" for such symptomatology as pain that limits motion to a noncompensable degree.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  In addition, the Board recognizes the recent holding in Southall-Norman v. McDonald, No. 14-1357, 2016 WL 7240720 (Vet. App. December 15, 2016) to the extent that the plain language of 38 C.FR. § 4.59 indicates that it is potentially applicable to the evaluation of musculoskeletal disabilities involving joint or periarticular pathology that is painful, whether or not evaluated under a DC predicated on range of motion measurements.

Thus, considering the evidence of record including of degenerative arthritis of the right ring finger as documented by the December 2015 VA examiner, and the  Veteran's subjective complaints of pain on motion and upon palpation of the right ring finger as documented by the April 2012 VA examiner, the Board finds that a 10 percent rating warranted under DC 5003.

However, no higher rating is assignable.  The Board has considered whether a 20 percent rating is warranted under DC 5003.  However, as noted by the December 2015 VA examiner, the Veteran's other right hand complaints including tenosynovitis and trigger finger stiffness are not related to his right ring finger disability.  Thus, the assignment of a single, 10 percent rating for the ring finger is appropriate, and the next higher, 20 percent rating under Diagnostic Code 5003 is not met or approximated as there is no involvement of two or more major or minor joint groups with occasional incapacitating exacerbations, as is required for the 20 percent rating.  The right ring disability also has not been shown to involve any other factor(s) warranting evaluation under any other provision(s) of VA's rating schedule. 

For all the foregoing reasons, the Board finds that the Veteran is entitled to a 10 percent, but no higher, rating for noncompensable but painful limitation of motion of the right ring finger with X-ray evidence of degenerative arthritis.  In reaching this conclusion, the Board has favorably applied the benefit-of-the-doubt doctrine in granting an initial 10 percent rating, but finds that the preponderance of the evidence is against assignment of any higher schedular rating at any pertinent point.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  
B.  Hepatitis A

Diagnostic Code 7345 provides ratings for chronic liver disease without cirrhosis (including hepatitis B, chronic active hepatitis, autoimmune hepatitis, hemochromatosis, drug-induced hepatitis, etc., but excluding bile duct disorders and hepatitis C).  38 C.F.R. § 4.114, DC 7345.

Under DC 7345, chronic liver disease that is nonsymptomatic is rated as noncompensable (i.e., 0-percent) disabling.  

A 10 percent rating  is warranted for intermittent fatigue, malaise, and anorexia, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period.  

A 20 percent rating contemplates daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period. 

A 40 percent rating is assigned in cases of daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.  

A 60 percent rating  is warranted for daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12-month period, but not occurring constantly. 

 A 100 percent rating  is assigned in cases of near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain).

Note (1) in DC 7345 provides that sequelae, such as cirrhosis or malignancy of the liver, are to be evaluated under an appropriate diagnostic code but not using the same signs and symptoms as the basis for evaluation under DC 7354 and under a diagnostic code for sequelae.  (See 38 C.F.R. § 4.14, VA's anti-pyramiding regulation.). 

Note (2) in DC 7345 indicates that an "incapacitating episode" means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  And Note (3) in DC 7345 indicates that Hepatitis B infection must be confirmed by serologic testing in order to evaluate it under DC 7345.

In this matter, the Veteran's service treatment records show that he was treated for infectious hepatitis during his military service.  In a May 2008 decision, the RO granted service connection for hepatitis A and assigned a noncompensable rating, effective January 14, 2008.  The Veteran disagrees with the assigned noncompensable rating.  See the NOD dated March 2010; see also the January 2015 Board hearing transcript.

For the reasons set forth below, the Board finds that, at no time pertinent to the claim on appeal  have the criteria for an initial, compensable  rating for hepatitis A been met or approximated.

A January 2007 private treatment record notes the Veteran's report of right upper quadrant pain.  In a November 2008 statement, he asserted that his liver was damaged by hepatitis, and he now must have his liver function checked every month.  A January 2009 VA treatment record indicates  that the Veteran did not have right upper quadrant pain, malaise, fatigue, anorexia, or fever.  A March 2009 abdominal ultrasound showed hepatic steatosis.

On his November 2011 VA Form 9,  the Veteran stated, "I have almost continual pain and discomfort in that upper quadrant and my doctors have told me that I have a fatty, enlarged liver from hepatitis."

In April 2012, the Veteran was afforded a VA examination for evaluation of  his hepatitis A.  The examiner indicated  that the Veteran does not require continuous medication for control of his liver condition.  There was no fatigue, malaise, anorexia, nausea, vomiting, arthralgia, or weight loss as a result of the Veteran's hepatitis A.  The examiner noted that the Veteran does experience daily right upper quadrant pain.  However, incapacitating episodes were not indicated.  The examiner opined  that the diagnosed hepatitis A has no impact on the Veteran's ability to work.

The Veteran was afforded another VA examination for  his hepatitis A in February 2014.  The examiner indicated that the Veteran currently has no evidence of active hepatitis, but he does have a fatty liver, which does not cause symptoms.  The examiner noted that the fatty liver is not caused by the Veteran's prior hepatitis A infection.  The examiner reported that the Veteran does not require continuous medication for control of his liver condition.  There are no current symptoms attributable to chronic or infectious liver disease.  The Veteran does not suffer from incapacitating episodes due to his hepatitis A.  The examiner further noted that there are no signs or symptoms attributable to cirrhosis.  The examiner indicated that the Veteran's hepatitis A has no impact on his ability to work.

The February 2014 VA examiner additionally reported that a December 2012 abdominal ultrasound revealed hepatic steatosis similar to that identified in the 2011 ultrasound.  The examiner explained that the Veteran's liver "has a borderline cirrhotic contour, which is also unchanged.  There is no sonographic evidence of focal liver lesion or portal venous hypertension."  The examiner further noted that the diagnosed hepatic steatosis is less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected condition.  The examiner explained that the Veteran's hepatitis A causes a self-limited infection, and does not cause chronic hepatitis or cirrhosis.  The examiner opined, "Veteran's medical records indicate that more likely than not [he] has non-alcoholic fatty liver disease.  He has borderline cirrhosis by ultrasound, which is non-significant scarring.  His liver function tests are normal."  To this end, the Board observes that service connection for enlarged liver was denied in a March 2014 rating decision; the Veteran did not appeal.

Based on a review of the relevant evidence, the Board concludes the Veteran is not entitled to a compensable rating for hepatitis A.  In this regard, the April 2012 and February 2014 VA examiners specifically found that the Veteran did not exhibit any signs or symptoms of the condition, that he was not on medication, and that there had not been any incapacitating episodes in the prior 12 month periods.  While it is undisputed that the Veteran experiences right upper quadrant pain, there is no evidence that he has experienced daily fatigue, malaise, and anorexia requiring dietary restriction or continuous medication; or any incapacitating episodes.  As such, a compensable rating is not warranted under DC 7345.

In assessing the severity of Veteran's hepatitis A, the Board has considered his assertions regarding his symptoms, which he is certainly competent to provide.  See, e.g. Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the criteria needed to support a higher rating require medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134 (1994).  As such, the lay assertions are not considered more persuasive than the objective medical findings, which, as indicated above, do not support assignment of a compensable rating pursuant to the applicable criteria at any point pertinent to the current claim on appeal.

For all the foregoing reasons, the Board finds that the claim for an  initial, compensable rating for service-connected hepatitis A must be denied.  In reaching this conclusion, the Board finds that the preponderance of the evidence is against assignment of any higher schedular rating at any pertinent point,  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102;4,.3; Gilbert, 1 Vet. App. at  53-56. 

C. Additional considerations

The above determinations are based on consideration of applicable provisions of VA's rating schedule.  Additionally, the Board finds that at no pertinent point has the Veteran's right ring finger disability or hepatitis A been shown to be so exceptional or so unusual a picture as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding on the part of the AOJ or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993); see also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the AOJ or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, 22 Vet. App. 111.

In this case, the Board finds that schedular criteria are adequate to rate the Veteran's hepatitis A and right finger injury residuals at all pertinent points.  As discussed above, the Veteran's hepatitis is manifested by intermittent right upper quadrant pain.  His right ring finger disability is manifested by pain and stiffness.  In this regard, the Veteran's hepatitis A and right ring finger disability symptoms are contemplated by the rating criteria.  In addition, as indicated, the rating schedule provides for higher ratings based on evidence demonstrating more severe impairment as to each disability.  Notably, there is no evidence or allegation that the schedular criteria are inadequate to rate the disabilities.

Furthermore, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  As such, further discussion of the holding in Johnson is unnecessary,

As the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met, referral of any claim for extra-schedular consideration is not required.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

As a final point, the Board notes that the matter of a veteran's entitlement to a total disability rating due to individual unemployability (TDIU) may be considered a component of a rating claim when such is expressly raised by the Veteran or reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Board notes that the VA examiners opined that the Veteran's right ring finger disability and hepatitis A did not impact his ability to work, and the Veteran has not asserted that he is unable to work due to either disability.  As such, there is no evidence or argument that one or more of the service-connected disabilities under consideration has/have actually or effectively rendered him unemployable.  Under these circumstances, the Board finds that a claim for a TDIU due to hepatitis A and/or residuals of right ring finger injury has not been raised in conjunction with any current claim(s) for higher rating, and need not be addressed herein.


ORDER

Entitlement to an initial rating of 10 percent, but no higher, is warranted for residuals of a right ring finger injury, subject to governing criteria applicable to the payment of monetary benefits.

Entitlement to a compensable initial rating for hepatitis A is denied.


REMAND

Unfortunately, the Board's review of the claims file reveals that additional AOJ action as to the remaining claims on appeal is warranted.

With respect to the claimed back disability, the matter was remanded in June 2015 in order to obtain a VA examination with medical opinion to address the etiology of the claimed disability.  The Board instructed that the opinion be provided by an appropriately qualified physician.  The examining physician was to address whether it is at least as likely as not that any current back disability had its onset during or is otherwise medically related to in-service injury or disease.  The examiner was also to address the spina bifida occulta at S1, which was documented in March 1969 during the Veteran's military service.  As to the spina bifida occulta noted in service, the examiner was to provide an opinion as to whether this diagnosis represents a congenital defect or disease; and, if a defect, whether the condition was subject to superimposed disease or injury, resulting in a current back disability.

Pursuant to the June 2015 Board Remand, the Veteran was afforded a VA examination in December 2015, at which time the examiner diagnosed degenerative arthritis of the lumbar spine.  In a separate December 2015 medical opinion, the examiner determined that the condition claimed was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  As to the notation of spina bifida occulta, the examiner noted only that it was "congenital" and failed to indicate whether it was a congenital defect or disease, as instructed in the Board Remand.  The Board additionally notes that the December 2015 VA medical opinion was provided by a 'doctor of nursing practice,' rather than a physician, as specifically requested in the June 2015 Board Remand.

Thus, the AOJ did not substantially comply with the Board's prior remand directives and another remand is warranted to obtain an adequate opinion from an appropriately qualified VA examiner.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

With respect to the claimed neurological disability of the bilateral lower extremities, as noted above, the December 2015 VA examiner diagnosed the Veteran with lumbar radiculopathy of the bilateral lower extremities, secondary to the diagnosed degenerative arthritis of the lumbar spine.  Accordingly, as the AOJ's development of the lumbar spine disability claim may impact the issue of entitlement to service connection for a neurological disability of the bilateral lower extremities, these matters are inextricably intertwined.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).  Therefore, adjudication of the neurological disability claim, at this juncture, would be premature, and this claim is thus remanded, as well.

With respect to the claim of entitlement to service connection for a disability manifested by hyper-allergic reaction due to herbicide exposure, private treatment records show that the Veteran suffered from an episode of angioedema in November 2010.  Specifically, his left hand began to swell and the swelling eventually spread to his face.  He sought emergency treatment and was admitted to the hospital for observation.  His symptoms resolved after treatment with Solu-medrol, Benadryl, and epinephrine.  See the private treatment records dated November 2010.  Crucially, it is unclear, from a review of the record, whether the Veteran suffers from a disability manifested by hyper-allergic reaction, or whether the angioedema he experienced was a symptom of his service-connected dermatophytosis.  Moreover, the Veteran has not been afforded a VA examination with respect to this claim.

Thus, the Board finds that the issue of entitlement to service connection for a disability manifested by hyper-allergic reaction must be remanded in order to afford the Veteran a VA examination to address these outstanding questions of diagnosis and nexus. See Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999) (the Board is prohibited from exercising its own independent judgment to resolve medical questions); Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2016) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

Prior to obtaining further examination/medical opinions in connection with the service connection claims, to ensure that all due process requirements are met, and the record is complete with respect to the claims, the AOJ should obtain and associate with the claims file all outstanding, pertinent records, to include VA treatment records dated since October 2015.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the remaining claims on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) medical records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016).

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining claims on appeal.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain all outstanding records of VA evaluation and/or treatment of the Veteran dated since October 2015.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, obtain all identified evidence not currently of record following the procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received are associated with the claims file, arrange to obtain from an appropriate VA physician an addendum opinion addressing the etiology of diagnosed degenerative arthritis of the lumbar spine, based on claims file review, if possible.  If an examination is deemed necessary in the judgment of the physician designated to provide the addendum opinion, one should be arranged.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the addendum opinion/examination report must include discussion of the Veteran's medical history and assertions.

If an examination is conducted, all necessary tests and studies should be accomplished (with all findings made available to the physician prior to the completion of his or her report), and all clinical findings should reported in detail.

Following a review of the claims file, the physician should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the diagnosed degenerative arthritis of the lumbar spine had its onset during service, or is otherwise medically related to in-service injury or disease-to  include documented back injuries during active service. 

 In doing so, the physician must discuss the significance, if any, of the documented history of back trauma on July 7, 1968 and a March 1969 hospitalization record noting the Veteran's report of a back injury during basic training with "low back pain which had been recurrent for the last 10 months," reporting an x-ray examination finding of spina bifida occulta at S1, and offering an assessment of probable mechanical low back pain.

For the spina bifida occulta noted in service, the physician should indicate whether this diagnosis represents a congenital defect or disease; and, if a defect, whether the condition was subject to superimposed disease or injury, resulting in a current back disability.

In addressing the above,  the examiner must consider and discuss all pertinent medical and other objective evidence, as well as all lay assertions-to include the Veteran's assertions as to the occurrence of in-service injury, and the assertions of the Veteran and his spouse (as reflected in the January 2015 hearing transcript) as to continuity of the Veteran's back symptoms in and since service (which they are competent to assert).  If lay assertions in any regard are discounted, the physician should clearly so state, and explain why.

Complete, clearly-stated rationale for the conclusions reached must be provided 

5.  After all records and/or responses received are associated with the claims file , arrange for the Veteran to undergo  VA examination, by an appropriate physician, to obtain information as to  the nature and etiology of any currently diagnosed disability manifested by a hyper-allergic reaction.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated physician, , and the examination report must include discussion of the Veteran's medical history and assertions.

All necessary tests and studies should be accomplished (with all findings made available to the physician prior to the completion of his or her report), and all clinical findings should reported in detail.  The examiner should elicit from the Veteran a detailed account of any instances of in-service and post-military hyper-allergic symptomatology.


The examiner should either diagnose or rule out a disability manifested by hyper-allergic reaction.  In  doing so, the examiner should indicate whether any hyper-allergic reaction suffered by the Veteran, to include the November 2010 angioedema, is a symptom or manifestation of his service-connected dermatophytosis.

For any disability manifested by hyper-allergic reaction identified, the examiner should offer an opinion, consistent with sound medical judgment,  as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability  had its onset during service or is otherwise medically related to service, to include herbicide exposure therein.  

In addressing the above, the examiner must consider and discuss all pertinent medical and other objective evidence, as well as all lay assertions.  If lay assertions in any regard are discounted, the physician should clearly so state, and explain why.

All examination findings/testing results, along complete, clearly-stated rationale for the conclusions reached, must be provided.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the remaining claims on appeal in light of all pertinent evidence (to include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication), and legal authority.

8.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative a supplemental SOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


